Wilkin, J. On the 20th day of October, 1882, plaintiff in error and Martin J. Scott made their promissory note for one thousand dollars, payable to defendant in error, on or before October 20, 1883. The interest clause in the note is in this language: “with eight per cent, annual interest from date until paid.7 On the first of November, 1883 (ten days after the note became due), the defendant in error sued before a justice of the peace for the interest on said note for one year. He obta ined judgment on the 16th of November, 1883, and on the 6th of December following, the same was paid in full. This suit was brought on the 18th of February, 1884, on the same note, and the former recovery pleaded. Defendant in error recovered judgment for the principal of the note and interest from October 20, 1883, amounting J;o §1,163.78 and for costs. If the judgment obtained before the justice of the peace is a bar to this action, then the judgment of the circuit court is wrong ; otherwise it is right and must be affirmed. The former recovery was properly pleaded, and no objection was made to the evidence. The difficulties which might be encountered in the determination of this question on general principles are overcome by the decisions of our Supreme Court, and we have only to follow them. In Walker, impleaded, etc., v. Gamville Kimball, 22 Ill. 537, it is decided upon a promissory note due three years after date “ with interest annually at ten per cent.” that the interest is due at the end of each year. After referring to the word annually as used for the purpose of fixing the rate of interest, Catón, C. J., says : “ But it does not follow that the word was used for that purpose only. That word may well be used, and, indeed, it is the proper word to use, for the purpose of fixing the time when the interest shall be paid, and we are inclined to think that such is its proper office here.” The words annually in that note, and amnual in this, in their respective connections, must be given the same meaning, and, on the authority of that case, this interest clause must be given the same effect as if it had read, with eight per cent, interest payable annually. As is said in that case, the rate of interest is the same whether the word annual is used or not, because the words per annum will always be implied for the purpose of fixing the rate of interest. Construing the contract as providing for the payment of interest annually, the case is, in principle, exactly like that of Dulaney v. Payne et al., 101 Ill. 325, and the Massachusetts cases there cited and followed. The case of Wehrly v. Morfoot, 103 Ill. 183, but reiterates the doctrine of Dulaney v. Payne et al. The judgment of the circuit court is affirmed. Judgment affirmed.